         Case 1:20-cv-07178-JGK Document 33 Filed 03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTINA MULLIGAN, et al.                                                     3/22/21

            Plaintiffs,
                                                    20-CV-7178 (JGK) (BCM)
       -against-
                                                    ORDER SCHEDULING CONTINUED
754-768 BRADY OWNERS CORP., et al.                  SETTLEMENT CONFERENCE
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed the parties' confidential joint letter advising the

Court as to the status of their settlement negotiations. The Court will conduct a counsel-only,

telephonic continued settlement conference on April 7, 2021, at 2:00 p.m. At that time, the

parties are directed to call (888) 557-8511, enter the access code 7746387, and enter the security

code the Court will provide counsel by email. Counsel for defendant Monique Bowe need not

attend the conference.

Dated: New York, New York
       March 22, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
